Title: From John Adams to Thomas Jefferson, 3 September 1816
From: Adams, John
To: Jefferson, Thomas



Dear Sir
Quincy Septr. 03. 1816

Dr James Freeman, is a learned, ingenious, honest and benevolent Man, who wishes to see President Jefferson, and request me to introduce him. If you would introduce Some of your Friends to me, I could with more confidence introduce mine to you. He is a Christian, but not a Pythagorean a Platonick or a Philonick Christian. You will ken him and he will ken you: but you may depend, he will never betray, deceive or injure you.
Without hinting to him, any Thing which had passed between You and me, I asked him, your Question “What are the Uses of Grief”? He Stared. Said “the question was new to him.” All he could Say at present, was that he had known in his own Parish, more than one Instance of Ladies who had been thoughtless modish extravagant in a high degree; who upon the death of a Child, had become thoughtfull, modest, humble, as prudent amiable Women as any he had known. Upon this I read to him your Letters and mine, upon this Subject of Grief, with which he seemed to be pleased. You See I was not afraid to trust him: and you need not be.
Since I am, accidentally, invited to write to You, I may add a few Words upon Pleasures and Pains of Life. Vassall thought, an hundred Years, nay an eternity of Pleasure was no Compensation for one hour of billious Cholic. Read again Mollieres Spsyke. Act. 2.  Scæne 1st. On the Subject of Grief. And read in another place “On est payé de mille Maux Par un heureux moment.” Thus differently do Men Speak of Pleasures and Pains.
Now, Sir. I will tease you with another Question. What have been the Abuses of Grief?
In Answer to this question, I doubt not, you might write an hundred Volumes. A few hints may convince you that the Subject is ample.
1 The Death of Socrates excited a general Sensibility of Grief in Athens, in Attica an in all Greece. Plato and Xenophon two of his Disciples took Advantage of that general Sentiment, by employing their enchanting Style to represent their Master to be greater and better than he probably was. And What have been the Effects of Socratic, Platonick which were Pythagorean, which was Indian Philosophy, in the World?
2. The Death of Cæsar, Tyrant as he was, Spread a general Compassion which always includes Grief, among the Romans. The Scoundrel M. Anthony availed himself on this momentary Grief to destroy the Republick, to establish the Empire, and to proscribe Cicero.
3. But to Skip over all Ages and Nations for the present, and descend to our own Times. The Death of Washington, diffused a general Grief. The old Tories, the Hyperfederalists, the Speculators, Sett up a general Howl. Orations Prayers Sermons Mock Funerals, were all employed, not that they loved Washington, but to keep in Countenance the Funding & Banking Systems; And to cast into the Background and the Shade all others who had been concerned in the Service of their Country in the Revolution.
4. The Death of Hamilton, under all its circumstances, produced a General Grief. His most determined Ennemies did not like to get rid of him, in that Way. They pitied too his Widow and Children. His Party Seized the moment of publick Feeling to come forward with Funeral Orations and printed Panegyricks reinforced with mock Funerals and Solemn Grimaces, and all this by People who have buried Otis, Sam. Adams Handcock and Gerry in Comparative Obscurity. And Why? Merely to disgrace the Old Whiggs, and keep the Funds and Banks in Countenance.
5. The Death of Mr Ames excited a general Regret. His long Consumption his amiable Character and respectable Talents had attracted a general Interest, and his Death a general Mourning. His Party made the most of it, by Processions Orations, and a Mock Funeral. And Why? To glorify the Torys, to abash the Whiggs, and maintain the Reputation of Funds, Banks and Speculation. And all this was done in honour of that insignificant Boy; by People who have let a Dana a Gerry and a Dexter go to their Graves without Notice.
6. I almost Shudder at the thought of alluding to the most fatal Example of the Abuses of Grief, which the History of Mankind has preserved. The Cross. Consider what Calamities that Engine of Grief has produced.! With the rational Respect that is due do it, knavish Priests have added Prostitutions of it, that fill or might fill the blackest and bloodiest Pages of human History.
I am with ancient friendly Sentiments
John Adams